30 So. 3d 657 (2010)
C.D., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1638.
District Court of Appeal of Florida, Third District.
March 17, 2010.
C.D., a juvenile, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and SALTER, JJ.
PER CURIAM.
This is an appeal of an adjudication of delinquency. C.D.'s counsel points out that the probation order fails to specify the time period during which C.D. will be on probation. We remand for entry of that information on the probation order. The adjudication and probation order are otherwise affirmed.
Affirmed; remanded for specification of probation period.